Title: From James Madison to Richard Henry Lee, 14 November 1784
From: Madison, James
To: Lee, Richard Henry


Dear Sir
Richmond 14. Novr. 1784
I did not get to this place till the fourteenth day after that fixed for the meeting of the Assembly, but was two days only after a H. of D was actually made. You will infer therefore that little business of moment has yet been done. Excepting a few Resolutions for the Delegation urging a Treaty with the Southern Indians, and negociations with the Spaniards touching the Mississippi, our time has been cheifly taken up with the scheme of a Genl. Assessment. The one proposed & supported, comprehends Christians alone and obliges other sects to contribute to its maintenance. It was opposed not only on the general principle that no Religious Estabts. was within the purview of Civil authority, but on th[e …] ground on which it was placed; and the infraction […] the last article of the Decl: of Rights. On the question 47 w[er]e f[or the] proposition, 32 against it. The majority was produced by a Coalition between the Episcopal & Presbyterian Sects. A Memorial presented since the vote by the Clergy of the latter shews that a Schism will take place. They do not deny but rather betray a desire that an Assessment may be estabt. but protest agst. any which does not embrace all Religions, and will not coincide with the Decl: of Rights. It is probable that the foundation of the scheme will finally be enlarged, & that an experiment at least of its practicability will be made. The other objects immediately in view are a digest of our Militia laws—an amendment of our Revenue acts—of the land law—provision for restraining licentious Citizens from trespasses on the people of other Nations, & particularly those of the Spaniards on the other side of the Mississip[pi—] the surveying our Rivers from their falls to their Sources which has been already resolved on in the House of Delegates, and some other matters which will be mentioned as they arise. The breach made by the last Session on the definitive Treaty still rankles in the breasts of some, & some remonstrances which have appeared agst. it present an occasion which will be embraced, to renew the subject in the Assembly. No step has been taken yet for appointing a Successor to Mr. Harrison. Mr. H. I understand does not refuse & it certainly depends on his option. With sentiments of the greatest respect & esteem I am Dr Sir Yr. Obedt Sv[t …]
